Case 1:18-cv-01432-AJT-TCB Document 16 Filed 04/10/19 Page 1 of 5 PageID# 95



                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

KENNETH PRITCHARD,

                                  Plaintiff,

v.                                                   Civil Action No. 1:18-cv-1432-AJT-TCB

METROPOLITAN WASHINGTON
AIRPORTS AUTHORITY

                                  Defendant.

                                  JOINT DISCOVERY PLAN

        COME NOW, the Parties, Kenneth Pritchard and the Metropolitan Washington Airports

Authority, pursuant to Fed. R. Civ. P. 26(f), and having conferred on April 5, 2019, submit the

following proposed Joint Discovery Plan for use in the above-styled case.

        1.     Rule 26(a)(1) Disclosures:

        The Parties shall make their respective Rule 26(a)(1) Disclosures no later than May 1,

2019.

        2.     Rule 26(a)(2) Expert Witness Disclosures:

        The Parties have agreed to request the following deadlines to disclose expert witnesses

under Rule 26(a)(2):

               a.      Plaintiff’s Rule 26(a)(2) expert disclosures shall be made no later than

                       June 14, 2019;

               b.      Defendant’s Rule 26(a)(2) expert disclosures shall be made no later than

                       July 17, 2019;

               c.      Plaintiff’s rebuttal or contradictory expert disclosures, if any, shall be

                       made no later than July 29, 2019.
Case 1:18-cv-01432-AJT-TCB Document 16 Filed 04/10/19 Page 2 of 5 PageID# 96



        The Parties agree that any written communications between their counsel and their expert

witnesses, to the extent not relied upon by the expert in formulating his/her opinions in the case,

shall not be discoverable by other parties to the case.

        3.      Rule 26(a)(3) Disclosures:

        The Parties’ Disclosures under Rule 26(a)(3) shall be made no later than August 22,

2019. Any objections to the Disclosures made by the Parties under this Rule shall be made no

later than August 30, 2019.

        4.      Discovery:

        Discovery shall be completed by August 9, 2019. The Parties, at this time, do not

propose the modification of any of the Federal Rules or of the Local Rules of Civil Procedure

regarding the scope and limitations on discovery. The Parties have agreed that they will not be

required to provide a privilege log for any attorney-client communication generated after the

filing of this action. The Parties anticipate the submission of a Stipulated Protective Order to

govern the handling of any confidential matters/documents.

        This is a complicated case and there is likely to be substantial discovery. Although every

effort will be made by the Parties to resolve any discovery disputes which may arise in this

matter, the Parties anticipate that there may be discovery disputes in this action which the Parties

cannot resolve without Court intervention.

        5.      Electronically Stored Information:

        The Parties agree that electronically stored information, as requested in discovery or

identified in pre-trial disclosures, may be produced either on paper or electronically, but will

make every effort to produce it in its native format and will only not do so if such production is

not cost effective or practical.

                                                  2
Case 1:18-cv-01432-AJT-TCB Document 16 Filed 04/10/19 Page 3 of 5 PageID# 97



       6.       Filing and Handling of Documents under Seal:

       The Parties do not anticipate that any filings will be made under seal in this case, but to

the extent such becomes necessary, the Parties will comply with Local Civil Rule 5 in all such

matters.

       7.       Privilege or Protection as Trial Preparation Material:

       The Party responding to discovery shall provide a privilege log for all material for which

a privilege is claimed subject to the exception noted in Paragraph 4 above. Inadvertent

disclosure of privileged material shall not be deemed a waiver, pursuant to the following

stipulations:

                a.     Upon becoming aware of inadvertent disclosure of privileged material, the

                       producing Party must promptly request the return of any document that is

                       subject to a legitimate claim of privilege.

                b.     Unless the requesting Party disputes the producing Party’s claim of

                       privilege, any documents that the producing Party deems to contain

                       inadvertently disclosed privileged material shall be, upon written request,

                       promptly returned to the producing Party or destroyed at the producing

                       Party’s option. This includes all copies, electronic or otherwise, of any

                       such documents. In the event that the producing Party requests

                       destruction, the requesting Party shall provide written certification of

                       compliance within thirty (30) days of such written request.

                c.     If the requesting Party disputes the producing Party’s claim that the

                       inadvertently produced documents are subject to a legitimate claim of

                       privilege, a single set of copies may be sequestered and retained by and

                                                 3
Case 1:18-cv-01432-AJT-TCB Document 16 Filed 04/10/19 Page 4 of 5 PageID# 98



                  under the control of the requesting Party for the sole purpose of seeking

                  court determination of the issue pursuant to Fed. R. Civ. P. 26(b)(5)(B).

           d.     Any privileged material that is inadvertently disclosed by the producing

                  Party to the requesting Party shall be and remain the property of the

                  producing Party, and there shall be no waiver of any applicable privilege

                  unless and until this Court has so determined.

     8.    Trial by Magistrate Judge:

           The Parties do not consent to trial before a Magistrate Judge.

     9.    Settlement:

           Counsel for the parties are open to discussing settlement of this matter. Counsel

           will discuss settlement as discovery progresses and will contact the United States

           Magistrate Judge if they believe mediation would be fruitful.

     10.   Initial Pretrial Conference:

           The parties agree to waive the initial pretrial conference.




                                             4
Case 1:18-cv-01432-AJT-TCB Document 16 Filed 04/10/19 Page 5 of 5 PageID# 99



                                   Respectfully Submitted,

                                   FRIEDLANDER MISLER, PLLC

                                   /s/ Joseph W. Santini
                                   __________________________
                                   Joseph W. Santini, Esq., Va. Bar # 47377
                                   Lindsay A. Thompson, Va. Bar # 83175
                                   5335 Wisconsin Ave., NW, Suite 600
                                   Washington, DC 20015
                                   202-872-0800
                                   202-857-8343 (fax)
                                   jsantini@dclawfirm.com
                                   lathompson@dclawfirm.com

                                   Attorneys for Defendant Metropolitan Washington
                                   Airports Authority

                                   KALIJARVI, CHUZI, NEWMAN & FITCH, P.C.

                                   /s/ Nina Y. Ren
                                   ____________________________________
                                   James M. Eisenmann, Esq. (pro hac vice)
                                   Nina Y. Ren, Va. Bar # 86434
                                   818 Connecticut Ave., NW, Suite 1000
                                   Washington, D.C. 20006
                                   202-331-9260
                                   866-879-6171 (fax)
                                   jeisenmann@kcnlaw.com
                                   nren@kcnlaw.com

                                   Attorneys for Plaintiff Kenneth Pritchard




                                      5
